Caluoon, J.,
delivered the opinion of the court.
The indictment charged the assault as made on J. E. Thomp*420son and was duly presented and filed in the court. It appears as admitted that the prosecuting officer himself changed it hy erasing the name of J. R. Thompson and substituting the name of W. E. Dodcl for it as the man assaulted. Because of this change the defendant made a motion to quash which was erroneously overruled. If the indictment before us was amendable at all, which we do not decide, it could be done only in strict conformity with Code 1906, § 1509. It must be by an order of the court, that order must be spread on the minutes, and that order must specify precisely the amendment.

Reversed and remanded.